115 Ga. App. 326 (1967)
154 S.E.2d 656
STAMPS TIRE COMPANY, INC.
v.
HARTFORD ACCIDENT & INDEMNITY COMPANY.
42248.
Court of Appeals of Georgia.
Argued September 6, 1966.
Decided February 9, 1967.
Rehearing Denied March 1, 1967.
BELL, Presiding Judge.
1. The trial court in this case sustained defendant's plea in bar to plaintiff's petition. Plaintiff contends that the court erred in considering the plea in bar where the plea was not renewed after plaintiff had materially amended its petition. The two different functions of general demurrer and plea in